2022 WI 55

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2020AP307


COMPLETE TITLE:         Gregory M. Backus,
                                  Plaintiff-Respondent,
                             v.
                        Waukesha County,
                                  Defendant-Appellant.

                            ON CERTIFICATION FROM THE COURT OF APPEALS

OPINION FILED:          July 5, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 6, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Waukesha
   JUDGE:               Michael O. Bohren

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
REBECCA GRASSL BRADLEY, J., filed a dissenting opinion, in which
ZIEGLER, C.J., and ROGGENSACK, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For    the      defendant-appellant,   there   were   briefs    filed   by
Deborah B. Price, principal assistant corporation counsel. There
was an oral argument by Deborah B. Price.


       For the plaintiff-respondent, there was a brief filed by
Erik S. Olsen, Andrew D. Weininger and Eminent Domain Services,
LLC, Madison. There was an oral argument by Andrew D. Weininger.


       An amicus curiae brief was filed by Scott E. Rosenow and
WMC Litigation Center, Madison for Wisconsin Manufacturers and
Commerce, Inc.
     An amicus curiae brief was filed by            Clayton P. Kawski,
assistant attorney general, with whom on the brief was Joshua L.
Kaul,   attorney   general,   for       the   Wisconsin   Department   of
Transportation.




                                    2
                                                                      2022 WI 55
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.       2020AP307
(L.C. No.    2018CV1379)

STATE OF WISCONSIN                          :            IN SUPREME COURT

Gregory M. Backus,

             Plaintiff-Respondent,
                                                                   FILED
      v.                                                       JUL 5, 2022

Waukesha County,                                                 Sheila T. Reiff
                                                              Clerk of Supreme Court

             Defendant-Appellant.


KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
REBECCA GRASSL BRADLEY, J., filed a dissenting opinion, in which
ZIEGLER, C.J., and ROGGENSACK, J., joined.




      APPEAL from an order of the Circuit Court for Waukesha

County, Michael O. Bohren, Judge.        Reversed and cause remanded.


      ¶1     JILL J. KAROFSKY, J.       The court of appeals certifies

the following question to us:         In light of 118th Street Kenosha,

LLC v. DOT, 2014 WI 125, 359 Wis. 2d 30, 856 N.W.2d 486, is a

temporary      limited     easement   compensable       under      Wis.      Stat.

§ 32.09(6g) (2019-20)?1       This question arises from a dispute over

      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
                                                                               No.        2020AP307



the proper compensation for a temporary limited easement (TLE)

that Waukesha County acquired over Gregory Backus's property to

construct a highway bypass along the Backus property's rear lot

line.       Specifically, the County believes it need pay Backus only

the rental value of the TLE.                          Backus disagrees, arguing that

under § 32.09(6g) he is entitled to severance damages measured

by the difference between the fair market value of the whole

property before and after the completion of the project.                                         In

answering the certified question, we hold that § 32.09(6g) does

not apply to TLEs.                 Having answered the question, we remand the

cause       back      to     the     circuit      court    for       further      proceedings

consistent with our holding.

                                       I.    BACKGROUND

       ¶2       The        Waukesha     West      Bypass        Project     (the      Project)

reconstructed,             relocated,       and   expanded       five     miles      of    County

Trunk       Highway         TT,     which    abuts       the     backyard      of     Backus's

residential property.                 The Project had been in the making for

over       50   years.        The    highway      itself       was   constructed          on   land
already owned by the County, and in 2004 the Heritage Hills

Subdivision Plat recorded an easement (HHS Easement) for highway

and sidewalk slopes running the length of Backus's property and

extending approximately 25 feet into his backyard.2

       ¶3       As part of the Project, in 2016 the County separately

acquired a TLE over 0.032 acres of the easternmost portion of

       The HHS Easement was originally obtained by the City of
       2

Waukesha and was subsequently transferred to Waukesha County in
2016.

                                                  2
                                                                No.   2020AP307



Backus's   property,   the     entirety    of   which    fell    within    the

existing HHS Easement.         The TLE stated that it was for the

purposes of ingress and egress, operation of machinery, grading

or creation of slopes, placement or removal of soil, and to

remove or plant vegetation.3          The County terminated the TLE at

the completion of the Project.

    ¶4     Backus seeks compensation from the County for the TLE,

alleging a series of permanent damages to his property that he

claims are attributable to the TLE.4            We limit this opinion to

answering the certified question and thus do not reach any issue

relating to Backus's specific damages.

    ¶5     The   Waukesha    County    Condemnation     Commission    awarded

Backus compensation for the TLE, but Backus appealed the amount

to the circuit court.5       At the circuit court, Backus presented a

    3  The exact relevant language is as follows: "A Temporary
Limited Easement for the public purpose and right to construct a
highway project, including the placement or removal of soil,
grading of roadway slopes, and the creation of fill or cut
slopes in the temporary limited easement area to match the new
roadway grade, as well as the right of ingress and egress as
long as required for the construction of the highway project,
including the right to preserve, protect, remove or plant
thereon any vegetation that the highway authorities may deem
necessary or desirable."
    4  The County filed a motion to strike portions of Backus's
brief that reference some of these damages, contending the
referenced damages are unsupported by the record.     The motion
further asks to strike references to the Petition and Complaint
of a subsequently filed lawsuit not before the circuit court.
These facts and arguments are relevant only to issues of damages
which we do not reach in this limited opinion.     Thus, we deny
the motion to strike as inconsequential.
    5  The Honorable Michael O. Bohren of the Waukesha County
Circuit Court presided.
                                      3
                                                                          No.     2020AP307



before-and-after        valuation      of    his    property   showing          its    value

dropped    from    $308,000       to    $217,300       after       the    project       was

completed.      He claimed he was owed the difference in value as

severance damages under Wis. Stat. § 32.09(6g).                      He then added a

$1,705 rental value for the TLE, for a total demand of $90,700

(rounded) in damages.

    ¶6     The     County    moved      for      summary     judgment.           For    the

purposes   of     the   motion,     the      County    stipulated        that    it    owed

Backus the $1,705 in rental value.                        But it argued that the

severance damages——measured by the diminution in the fair market

value——were     not     compensable         under   our    118th    Street       decision

because the Project as a whole caused the diminution in fair

market value, not the TLE.             The circuit court denied the summary

judgment motion, concluding that 118th Street did not foreclose

the possibility of severance damages for a TLE, which raised

disputed issues of material fact.

    ¶7     The County obtained leave to file this interlocutory

appeal of the denial of its summary judgment motion.                            The court
of appeals then certified to us, and we accepted, the question

left open in 118th Street:                   is a TLE compensable under the

valuation methodology in Wis. Stat. § 32.09(6g)?

                                  II.       ANALYSIS

    ¶8     The     certified      question          presents   a     straightforward

issue of statutory interpretation that we review de novo.                                See

Bauer v. Wis. Energy Corp., 2022 WI 11, ¶11, 400 Wis. 2d 592,

970 N.W.2d 243.         There is no dispute that a TLE is compensable;
the question before us is whether that compensation is to be
                                             4
                                                                              No.     2020AP307



calculated under the method set forth in Wis. Stat. § 32.09(6g).

We begin with a brief recap of 118th Street, which teed up the

issue in this case.               We then explain how the plain language of

§ 32.09(6g)        does    not     allow   for       the    valuation         of    temporary

easements.

       ¶9     In    118th     Street,      the    Department         of      Transportation

(DOT)   obtained       a    TLE    to   build    a    new    driveway        to     connect     a

commercial property to a different street after DOT's relocation

of 118th Avenue caused the commercial property to lose access to

the avenue.         118th Street, 359 Wis. 2d 30, ¶11.                        As a result,

the commercial property's fair market value declined and the LLC

that owned the commercial property sought compensation for the

diminution     in     value       under    § 32.09(6g).            Id.,       ¶12.         In   a

footnote,     the     majority      acknowledged           that   there      are     at    least

three reasons why § 32.09(6g) may not apply to TLEs at all:

(1) the     statute        references       "easements"           and     not      "temporary

limited easements"; (2) the before-and-after valuation creates

confusion because it may fail to capture the temporary nature of
a TLE; and (3) TLEs terminate upon completion of the project and

thus    the        "after"     valuation         would       leave      no        avenue    for

compensation for the TLE no longer in effect.                              Id., ¶36 n.12.

Nonetheless, the opinion assumed without deciding that a TLE was

compensable        under     § 32.09(6g).            Id.,     ¶58.           We    ultimately

concluded that the project as a whole caused the diminution in

value, not the TLE used to construct the driveway.                                  Id., ¶61.

Now    we   take     the     opportunity     to      more     fully       analyze     whether
§ 32.09(6g) applies to TLEs.
                                             5
                                                                 No.   2020AP307



      ¶10   We   begin   with   the   language        of   § 32.09(6g),   which

reads:

      In the case of the taking of an easement, the
      compensation to be paid by the condemnor shall be
      determined by deducting from the fair market value of
      the whole property immediately before the date of
      evaluation, the fair market value of the remainder
      immediately after the date of evaluation, assuming the
      completion of the public improvement and giving
      effect, without allowance of offset for general
      benefits,   and   without    restriction  because   of
      enumeration but without duplication, to the items of
      loss or damage to the property enumerated in sub.
      (6)(a) to (g) where shown to exist.
We   interpret   this    statute   by       looking   to   the   text's   plain

meaning, giving the words their "common, ordinary, and accepted

meaning."    See, e.g., Cree Inc. v. LIRC, 2022 WI 15, ¶16, 400

Wis. 2d 827, 970 N.W.2d 837; Wis. Stat. § 990.01(1).

      ¶11   Section 32.09(6g) concerns easements.             In Garza v. Am.

Transm. Co., we stated that "an easement grants a right to use

another's land."     2017 WI 35, ¶23, 374 Wis. 2d 555, 893 N.W.2d

1.   The Wisconsin DOT Real Estate Program Manual sets out two

categories of easements that can be acquired for eminent domain6
projects: permanent easements and TLEs.               See Wisconsin DOT Real

Estate Program Manual 2.4.6.3-2.4.6.4 (updated Mar. 2020).                  The

manual describes a TLE as "an interest in land that is limited

in purpose and time."       In the specific context of a taking by

eminent domain, the purpose of a TLE is "for construction," and

      6Eminent domain is "the inherent power of a governmental
entity to take privately owned property, esp. land, and convert
it to public use, subject to reasonable compensation for the
taking."    Eminent Domain, Black's Law Dictionary (11th ed.
2019).
                                        6
                                                                                  No.    2020AP307



all TLEs "expire at the completion of the construction project."

Id. at 2.4.6.4.

       ¶12      Section 32.09(6g)         establishes          that        compensation        for

the "taking of an easement" be measured by "deducting from the

fair market value of the whole property immediately before the

date       of   evaluation,      the    fair     market      value     of      the      remainder

immediately           after     the     date        of     evaluation,         assuming        the

completion of the public improvement."                             Although the statute

does not label it as such, this before-and-after valuation of

the    whole        property    incorporates         what     is    known      as    "severance

damages."            Severance        damages       are    defined        as   "compensation

awarded to a landowner for the loss in value of the tract that

remains after a partial taking of the land."                          Damages: severance

damages, Black's Law Dictionary 491 (11th ed. 2019); see also

Brenner v. New Richmond Reg'l Airport Comm'n, 2012 WI 98, ¶13

n.5, 343 Wis. 2d 320, 816 N.W.2d 291; 9 Nichols on Eminent

Domain § 14.02[2] (2021) ("In a before and after calculation,

severance           damages    are      not     separately          calculated          but    are
automatically factored into the calculation of the value of the

reminder after the taking[.]").7

       ¶13      Facially, § 32.09(6g) does not differentiate between a

TLE    and      a   permanent    easement,          and    thus     both    Backus       and   the

County       maintain     that    the    statute          applies    to     all     easements——

temporary and permanent alike.                   That said, we are "not bound by

the parties' interpretation of the law or obligated to accept a

       7   The parties also refer to this as "proximity damages."

                                                7
                                                                                    No.     2020AP307



party's concession of law."                   State v. Carter, 2010 WI 77, ¶50,

327 Wis. 2d 1, 785 N.W.2d 516.                          In this case, DOT offered an

amicus brief arguing that the statute does not apply to TLEs.

DOT contends that TLEs should be compensated according to the

Wisconsin Constitution and common law principles.8

     ¶14       We     agree    with          DOT       and        hold     that     portions       of

§ 32.09(6g)          necessarily        limit          its    application           to     permanent

easements alone.          As a practical matter, § 32.09(6g)'s before-

and-after valuation methodology is a poor fit for TLEs.                                      As the

definitive          treatise   on       eminent          domain          law   explains      "[t]he

valuation of permanent easements is a difficult task and the

valuation of temporary easements is even more difficult," and

while    the    before-and-after              valuation            method      is    typical       for

permanent easements, it does not "logically apply to valuing

temporary easements because [that] method attempts to measure

permanent       reductions         in     fair         market       value."          See     Nichols

§ G32.08[1][a] & [1][e].

     ¶15       The language of § 32.09(6g) also conflicts with that
provision's         application         to    TLEs.           The    term      "remainder,"        as

contrasted with "whole property," is particularly informative as

the former denotes that the property has been divided or severed

in some way.           See Remainder Oxford English Dictionary ("[T]hat

which    remains       when    a    part       has       been       taken      away,       used,   or

otherwise      dealt     with;      the      rest,"          or    "the    remaining        part    or




     8   See Wis. Const. art. I, § 13.
                                                   8
                                                                               No.    2020AP307



fragment    of     something.").9            But    a     TLE    takes     land      only      for

temporary       use;    all    portions      of    the     land    and     related        rights

remain     under       the    property       owner's       control        upon     the    TLE's

termination.           See    Nichols       § G32.01[3]         (delineating         that      one

difference between temporary and permanent takings is that in

temporary        takings,      "after       the    taking        period     expires,           the

landowner's legal interest and occupation is reestablished").

Without     a     continuing        division       or     severance       of      land,       what

"remainder" is there to value?

    ¶16     TLEs       are     further       inconsistent          with     the      statutory

language    setting          out   the   benchmark        for     the     before-and-after

valuations.        The "before" value captures the value of the whole

property        immediately        before    the        easement     is     recorded.         The

"after"    value       is    calculated      assuming       "the    completion           of    the

public improvement."               § 32.09(6g).          But by definition all TLEs

expire upon completion of the public improvement, so to assume

the completion of the public improvement is to also assume the

termination of the TLE.                  In other words, the "before" value
captures the value of the property before the TLE exists and the


    9  Although the use of "remainder" in this context may be
susceptible to a technical, industry specific definition,
treatises and guides appear to use the term consistent with this
common and ordinary meaning to reference what is left after a
partial taking.     See, i.e., 9 Nichols on Eminent Domain
§ 14.02[3][c][iv] (2021) ("When a partial taking reduces the
size or shape of the remainder to such a degree that it
negatively affects what can be constructed on the remainder in
the after, the owner has been damaged."); Wisconsin DOT Real
Estate Program Manual 2.4.1.1 ("The appraiser must keep in mind
that valuing the part taken as a separate entity results in a
total taking. There is no remainder[.]").
                                              9
                                                                            No.    2020AP307



"after" value assumes the TLE has ceased to exist.                                A before-

and-after valuation therefore never captures the actual value of

the   TLE    while        it     exists.        Instead,      the    before-and-after

valuation will capture the effect the public improvement project

as a whole has on the fair market value of the property, which

is not the correct compensation amount.                      See 118th Street, 359

Wis. 2d 30, ¶43 (stating that easement damages "are limited to

those caused by the easement at issue").

      ¶17    That     is        precisely      what    happened      in      this     case.

Backus's expert evaluated the fair market value of the property

before the Project began and after the Project was completed by

using comparable sales from the area that were also affected by

the Project.        But this method captured the value of the property

before the TLE was recorded and after the TLE was terminated.

As such, the expert captured and compared the value of the exact

same property interests——the whole property burdened with the

HHS Easement but not the TLE.                  Logically, this before-and-after

valuation cannot represent the value of the TLE because the TLE
never factors into the equation.                 This is a stark example of why

a   TLE   cannot     be    compensated         under   the   before-and-after          fair

market value method of § 32.09(6g).

      ¶18    Finally,          even   though    subsec.      (6g)   incorporates        the

possibility of non-duplicative recovery for items of loss or

damages     listed    in       § 32.09(6)(a)-(g),       those       items    contemplate

permanent losses or involve damages from "actual severance of

land" and thus would compensate for only limited aspects of a


                                            10
                                                                 No.     2020AP307



TLE.10      Indeed,   appraisers      regularly    rely    on    § 32.09(6g)'s

"without    restriction   because     of   enumeration"     language      to   use

common    unenumerated    valuation    methods     that    better      capture   a

TLE's value.      In this case, for example, both Backus and the

County considered the TLE's rental value despite rental value

being absent from § 32.09(6)'s enumerated list.                  However, the

availability of an unrestricted list of additional damages in

§ 32.09(6) does not cure the fact that § 32.09(6g) requires a

     10Items   of   loss  or   damage             listed    in    Wis.     Stat.
§ 32.09(6)(a)-(g) are as follows:

     (a) Loss of land including improvements and fixtures
     actually taken.

     (b) Deprivation or restriction of existing right of
     access to highway from abutting land . . . .

     (c)     Loss of air rights.

     (d)     Loss of a legal nonconforming use.

     (e) Damages resulting from actual severance of land
     including   damages   resulting   from   severance   of
     improvements or fixtures and proximity damage to
     improvements remaining on condemnee's land.          In
     determining severance damages under this paragraph,
     the condemnor may consider damages which may arise
     during   construction   of  the   public   improvement,
     including   damages   from   noise,   dirt,   temporary
     interference with vehicular or pedestrian access to
     the property and limitations on use of the property.

         . . .

     (f) Damages to property abutting on a highway right-
     of-way due to change of grade where accompanied by a
     taking of land.

     (g) Cost of fencing reasonably necessary to separate
     land taken from remainder of condemnee's land . . . .

                                      11
                                                                            No.   2020AP307



before-and-after         valuation     and       before-and-after             valuations

logically do not capture the value of a TLE.11

     ¶19    Given   that    the    method       listed       in   § 32.09(6g)        cannot

capture the value of a TLE, the far more reasonable reading of

that statute is that it applies only to easements that continue

to exist beyond the completion of a public improvement project.

Therefore,      § 32.09(6g)     does      not    apply       to   TLEs,      which    must

instead    be   compensated       under     constitutional            and    common    law

principles.12

                                III.   CONCLUSION

     ¶20    Because      the    text      of    Wis.         Stat.    § 32.09(6g)       is

incompatible      with    the     valuation       of     a     TLE,    we     hold    that

compensation for a TLE is not calculated under the methodology

of § 32.09(6g).

     By the Court.—Reversed and cause remanded.




     11The statutory language says that "the compensation to be
paid by the condemnor shall be determined by" the before-and-
after analysis.   § 32.09(6g)(emphasis added). The word "shall"
is generally presumed mandatory when it appears in a statute.
See State v. Fitzgerald, 2019 WI 69, ¶25 n.8, 387 Wis. 2d 384,
929 N.W.2d 165.
     12To be abundantly clear, this opinion does not limit a
property owner's access to compensation for any provable damages
caused by a TLE. This includes, but is not limited to elements
of value currently included in the WI DOT Real Estate Program
Manual section 2.4.6.4 such as the rental value of the TLE and
damages for permanent loss of site improvements within the TLE.
We do not speculate about the extent of Backus's damages.
                                          12
                                                                    No.   2020AP307.rgb




      ¶21    REBECCA     GRASSL       BRADLEY,     J.   (dissenting).              The

certified question in this case has an obvious answer; in fact,

both parties agree that a temporary limited easement (TLE) is

compensable    under     Wis.     Stat.   § 32.09(6g).         Section 32.09(6g)

begins with the phrase, "[i]n the case of the taking of an

easement[.]"       (Emphasis added.)          Ignoring this clear language,

the majority errs by inserting the word "permanent" in front of

the   word   "easement."        The    majority    usurps    the      legislature's

lawmaking power with this rewrite of duly enacted law.1                           See,

e.g.,     State v. Neill, 2020 WI 15, ¶23, 390 Wis. 2d 248, 938

N.W.2d 521 ("One of the maxims of statutory construction is that

courts should not add words to a statute to give it a certain

meaning."     (quoting Fond Du Lac County v. Town of Rosendale, 149

Wis. 2d 326, 334, 440 N.W.2d 818 (Ct. App. 1989))).

      ¶22    The       majority        also       disregards          Wis.      Stat.

§ 32.09(intro.) which states, "[i]n all matters involving the

determination       of     just       compensation      in      eminent        domain
proceedings,       the    following       rules     shall      be     followed[.]"2

(Emphasis added.)        Although there are no statutory exceptions,


      1The legislature knows how to refer to a specific subset of
easements.   See, e.g., Wis. Stat. § (6r)(a) ("In the case of a
taking of an easement in lands zoned or used for agricultural
purposes . . . .").   It did not qualify the word in any manner
in the statute we interpret in this case.
      2The majority is selective in its interpretation of the
word    "shall,"   rendering   it   optional   in   Wis.   Stat.
§ 32.09(intro.) but deeming it compulsory in § 32.09(6)(g). See
majority op., ¶18 n.11 ("The word 'shall' is generally presumed
mandatory when it appears in a statute." (citation omitted)).

                                          1
                                                                         No.   2020AP307.rgb


the    majority       nevertheless         tells    Gregory       M.   Backus       (and    all

similarly situated property owners) their remedies lie beyond

the statute, which is unequivocally applicable to "all matters"

regarding "just compensation" in an "eminent domain proceeding."3

Under the majority's restructured statutory scheme, "shall be

followed"       is     rewritten       to     "may     be       followed"——if        in     the

majority's view there is a better "fit" somewhere beyond the

statute.

       ¶23     The    majority       also     threatens         individual     freedom       by

eroding private property rights.                     Even though Backus claims to

have       suffered    substantial          damages,    the      majority's         statutory

rewrite will likely limit Backus' damages to merely $1,705 for

the    purported       "rental       value"    of    the    interest      taken       in    his

property.       The majority takes diminution in fair market value

off    the      table        based    on      its    misguided         sense     that       the

legislature's          formula       for      compensating         a   TLE      taking       is

inadequate.            Its    misinterpretation            of    the   law     calls       into

question the constitutionality of Wisconsin's scheme for just
compensation          in   cases     of     TLEs.      See       generally      1     William

Blackstone,          Commentaries          *135     (explaining         the      State       is

"oblige[d]" to pay property owners "a reasonable price" when it

"indulges" its great power of eminent domain).

       ¶24     In    recognition       of    the    primacy       of   private      property

rights as a first principle, the Takings Clause of the Fifth

Amendment to the United States Constitution provides:                                  "[N]or

shall private property be taken for public use, without just

       3   Id., ¶19.

                                               2
                                                                           No.    2020AP307.rgb


compensation."4                This     constitutional       protection          of    property

rights is "necessary to preserve freedom" and "empowers persons

to   shape         and    to    plan    their     own   destiny     in     a     world    where

governments              are     always        eager    to    do      so         for     them."

Murr v. Wisconsin, 582 U.S. __, 137 S. Ct. 1933, 1943 (2017).

"The Founders recognized that the protection of private property

is indispensable to the promotion of individual freedom.                                     As

John       Adams    tersely       put    it,    '[p]roperty    must      be      secured,    or

liberty cannot exist.'"                   Cedar Point        Nursery v.          Hassid,    594

U.S. __, 141 S. Ct. 2063, 2071 (2021) (quoting Discourses on

Davila, in 6 Works of John Adams 280 (C. Adams ed. 1851)); see

also Wilkinson v. Leland, 27 U.S. 627, 657 (1829) (Story, J.)

("The fundamental maxims of a free government seem to require,

that the rights of personal liberty and private property should

be held sacred."               (emphasis added)).

       ¶25     The majority's error stems in part from a fundamental

misunderstanding of basic property law principles.                                    But often

motivating a court's decision to disregard the law as written is
a desire to improve the legislature's work, which the majority

in     this    case        deems      unreasonable.          Once   again         dangerously

distorting a canon of statutory construction to achieve a result

the majority favors, the majority is oblivious to the damage it

inflicts on private property rights.                    I dissent.


       4Article I, Section 13 of the Wisconsin Constitution
mirrors the language of the Fifth Amendment's Taking Clause:
"The property of no person shall be taken for public use without
just compensation therefor." Whether Wisconsin's constitutional
guarantee affords greater protection to property owners is
beyond the scope of this case.
                                3
                                                                               No.    2020AP307.rgb


                                      I.     A FINE FIT

      ¶26      The majority begins its analysis by noting, "[a]s a

practical      matter,        [Wis.    Stat.]          § 32.09(6g)'s          before-and-after

methodology        is    a     poor    fit       for    TLEs."5            This      emphasis      on

"practical[ity]" and "fit" is antithetical to the job of the

judge, which is to apply the statute's meaning despite judicial

misgivings,        not    to    second-guess            the    legislature's             wisdom    in

choosing to enact it.                 Although the majority purports to apply

the   statute's         plain    meaning,         it    couches       its     explanation         for

deciding       TLEs       are        something          other         than        easements        in

consequentialist rather than textual terms, another "transparent

revelation of the results-oriented motivations underlying its

opinion."       Container Life Cycle Mgmt. v. Dep't Nat. Res., 2022

WI 45, ¶78, __ Wis. 2d __, __ N.W.2d __ (Rebecca Grassl Bradley,

J., dissenting).             The majority rejects the statutory text, which

applies——without limitation or qualification——to easements, in

favor     of   a    construction           the     majority          thinks       will    "produce

sensible,      desirable         results,         since       that    is     surely      what     the
legislature must have intended.                         But it is precisely because

people differ over what is sensible and what is desirable that

we elect those who will write our laws——and expect courts to

observe     what    has       been    written."           Antonin       Scalia &         Bryan     A.

Garner,     Reading       Law:        The    Interpretation            of     Legal       Texts    22

(2012).

      ¶27      For at least the third time this term, the majority

misappropriates          the     absurd      or       unreasonable         results       canon     of

      5   Majority op., ¶14.

                                                  4
                                                                       No.   2020AP307.rgb


statutory construction as a cover for rewriting a statute it

deems deficient.            "[E]rror-correction for absurdity can be a

slippery slope.           It can lead to judicial revision of public and

private      texts    to     make    them        (in    the    judges'       view)    more

reasonable."         Id. at 237.        "It is a misuse of the canon to

invoke it as a tool for discarding the plain meaning of an

unambiguous statute in favor of an interpretation" preferred by

the majority.        Brown County v. Brown Cnty. Taxpayers Ass'n, 2022

WI   13,     ¶84,   400    Wis. 2d 781,      971       N.W.2d 491      (Rebecca      Grassl

Bradley, J., dissenting).              "The oddity or anomaly of certain

consequences may be a perfectly valid reason for choosing one

textually permissible interpretation over another, but it is no

basis for disregarding or changing the text."                            See Scalia &

Garner, Reading Law, at 237.

       ¶28    "Although      the    absurd       or    unreasonable     results      canon

applies only rarely and in rather narrow circumstances, many

courts cannot resist the temptation to invoke it to justify a

preferred outcome."           Container Life Cycle Mgmt., __ Wis. 2d __,
¶79.       "The absurdity doctrine applies only to textual errors

that may be fixed 'by changing or supplying a particular word or

phrase whose inclusion or omission was obviously a technical or

ministerial error.'"          Schwab v. Schwab, 2021 WI 67, ¶44 n.1, 397

Wis. 2d 820,         961    N.W.2d 56        (Rebecca         Grassl     Bradley,      J.,

dissenting) (quoting Scalia & Garner, Reading Law, at 238); see

also State ex rel. Associated Indem. Corp. v. Mortensen, 224

Wis. 398, 402, 272 N.W. 457 (1937) (explaining the unreasonable
results canon does "not . . . justify a court in amending the

                                             5
                                                                     No.   2020AP307.rgb


statute or giving it a meaning to which its language is not

susceptible       merely     to    avoid     what     the    court     believes       are

inequitable or unwise results").

     ¶29    In this case, the majority changes the text to exempt

TLEs from a statute that facially and when read in context with

surrounding       statutes    unequivocally          applies    to     any    sort     of

easement, whether temporary or permanent.                    See State v. Grunke,

2008 WI 82, ¶31, 311 Wis. 2d 439, 752 N.W.2d 769 (explaining the

unreasonable      results     canon       applies    only    "when    [a     different]

interpretation would render the relevant statute contextually

inconsistent or would be contrary to the clearly stated purpose

of the statute").          Wisconsin Stat. § 32.09(6g) does not display

any obvious technical or ministerial errors, so the unreasonable

results canon cannot justify the majority's insertion of the

word "permanent" as a limitation on the types of easements to

which the statute applies.            Nothing about the statutory language

makes it susceptible to such judicial amendment, particularly

because    the    majority's       revision     also    violates       the     text    of
§ 32.09(intro.) by creating just compensation cases to which the

statute does not apply despite an unequivocal command to apply

it   to    "all    matters        involving     the    determination          of     just

compensation in eminent domain proceedings[.]"

     ¶30 "[T]he ideal rule for the honest judge is, 'garbage

in/garbage out[.]'"          Antonin Scalia, Q&A Justice Antonin Scalia,

C-SPAN            (July             19,             2012),            https://www.c-

span.org/video/transcript/?id=8335.                 "If you're dealing with an
inane statute you are duty bound to produce an inane result."

                                            6
                                                                              No.    2020AP307.rgb


Id.      Properly interpreted, there is nothing inane about Wis.

Stat. § 32.09(6g) or its application to a TLE.                               The before-and-

after methodology actually "fit[s]" just fine, and the majority

is wrong to conclude otherwise; however, even if the majority's

concerns were valid, the unreasonable results canon would not

apply.       The    unreasonable        results         canon      is   not    a     license    to

inject judicial policy preferences into the written law.                                       "If

courts      ignored       the     law    every          time     they        deem     a   result

unreasonable, the rule of law would be supplanted by the rule of

judges."      Schwab, 397 Wis. 2d 820, ¶44 n.1.                         "Misapplication of

the canon disturbs the constitutional allocation of power among

the branches of government."                       Container Life Cycle Mgmt., __

Wis. 2d __, ¶79.

      ¶31    Wisconsin Stat. § 32.09(6g) instructs the evaluator to

assess the fair market value immediately before the property

became      encumbered          and     its        value       immediately           thereafter.

Effectively,        for     a    TLE,     the        evaluator          must        capture    the

"[d]iminution of the fair market value of the property during
the   period       of   the     taking."            9    Nichols        on    Eminent     Domain

§ G.32.08[1][e]           (2021).             As     this       treatise        acknowledges,

sometimes determining the diminution in fair market value caused

by the taking of a TLE is challenging; however, this court is

not at liberty to cast aside a statutory command merely because

its application may be difficult.

      ¶32    Consider if Backus were trying to sell his property on

the   date    of    the     taking,      which          is   the    statutory          "date    of
evaluation" for purposes of the fair market value calculations.

                                                7
                                                                     No.   2020AP307.rgb


118th St. Kenosha, LLC v. Wis. Dep't of Transp., 2014 WI 125,

¶37   n.13,      359     Wis. 2d 30,        856     N.W.2d 486     ("The     'date     of

evaluation'       generally     is    the    date    on   which    the     easement    is

acquired.").           Before   the   taking,       Backus'   property       was    worth

$308,000, so he uses that as the list price.                      Prospective buyers

learn that Waukesha County has a TLE giving it:

      [The] right to construct a highway project, including
      the placement or removal of soil, grading of roadway
      slopes, and the creation of fill or cut slopes in
      the . . . area to match the new roadway grade, as well
      as the right of ingress and engress as long as
      required for the construction of the highway project,
      including the right to preserve, protect, remove or
      plant   thereon  any   vegetation  that   the  highway
      authorities may deem necessary or desirable. . . .
      The above temporary limited easement is to terminate
      upon the completion of this project or on the day the
      highway is open to the traveling public, whichever is
      later.
The fair market value of Backus' property is adversely impacted

by the TLE; prospective buyers prefer to purchase unencumbered

property.        The damage to fair market value in this case may be

amplified by the TLE's expansive and unlimited "rights" accorded

the government.           The "right to construct a highway project"

clause is followed by "including," after which the TLE details a

non-exhaustive list of what the construction right encompasses.

A canon of construction presumes "include" and its derivatives

"introduce[] examples" and "not an exhaustive list."                          Scalia &

Garner, Reading Law, at 132.                The TLE grants Waukesha County the

additional right to make permanent changes to the land (e.g.,

"remove     or    plant    thereon      any       vegetation").          Although     the
incursion may be temporary, in some situations the aftereffects


                                             8
                                                                     No.    2020AP307.rgb


are not.       Backus alleges this is one of those cases, and in

denying      Waukesha    County's     motion       for    summary        judgment,     the

circuit court properly recognized this disputed issue of fact

belongs to the jury to resolve.

      ¶33     The majority creates the illusion that this TLE was

set     to   terminate     upon     the   completion          of   the     construction

project, ignoring the actual terms of the TLE.                            The majority

truncates the TLE's termination language,6 which provides, "[t]he

above     temporary     limited     easement       is    to    terminate        upon   the

completion of this project or on the day the highway is open to

the traveling public, whichever is later."                         (Emphasis added.)

By the TLE's own terms, the public improvement could be complete

but the TLE would not expire if the highway were not "open to

the traveling public[.]"            Contrary to the majority's assertion,

"all TLEs" do not "expire at the completion of the construction

project."7

      ¶34     The    majority's     "poor       fit"    rationale        rests    on   its

erroneous      belief      that     all     TLEs        terminate        upon     project
completion.         They don't.   As the majority notes, the after value

is    calculated        "assuming     'the       completion         of     the     public

improvement.'"8         Because the majority erroneously believes that

"all TLEs expire upon completion of the public improvement" it

erroneously concludes that "to assume completion of the public


      6   Id., ¶3 n.3.
      7Id., ¶11 (quoting Wisconsin DOT Real Estate Program Manual
2.4.6.4 (updated Mar. 2020)).
      8   Id., ¶16 (quoting Wis. Stat. § 32.09(6g)).

                                            9
                                                                       No.    2020AP307.rgb


improvement is to also assume the termination of the TLE.                                 In

other      words,      the    'before'     value    captures     the    value     of    the

property before the TLE exists and the 'after' value assumes the

TLE has ceased to exist.              A before-and-after valuation therefore

never captures the actual value of the TLE while it exists."9

The majority misinterprets the statutory language.

      ¶35        Wisconsin Stat. § 32.09(6g)'s method of determining

damages      does      not     calculate     "after"      damages      based      on     the

expiration        of   the    TLE;    rather,      "[t]he     'date    of    evaluation'

generally is the date on which the easement is acquired."                              118th

St.   Kenosha,         LLC,    359    Wis. 2d 30,       ¶37   n.13.          Accordingly,

"compensation for an easement is calculated by considering the

fair market value of the whole property immediately before and

after the 'date of evaluation'" which is "the date on which the

easement is acquired."               Id., ¶37.      If the majority applied the

actual      terms       of    the    TLE    instead      of     hypothetical           facts

(apparently         based     on    assertions     in   Wisconsin       Department       of

Transportation (DOT) guidance documents), the before-and-after
methodology (properly applied) could easily capture the impact

of the TLE on the fair market value of the property.                            Wisconsin

Stat. § 32.09(6g) may require the evaluator to assume completion

of the public improvement; however, it does not command the

evaluator assume the highway is open to the public.

      ¶36        What the majority characterizes as "the actual value

of the TLE while it exists"10 may be captured by language of the

      9    Id.
      10   Id.

                                            10
                                                                    No.    2020AP307.rgb


statute the majority does not address anywhere in its opinion11:

"In    determining      severance      damages    under     this     paragraph,         the

condemnor       may     consider     damages       which     may        arise     during

construction of the public improvement, including damages from

noise, dirt, temporary interference with vehicular or pedestrian

access to the property and limitations on use of the property."

Wis.    Stat.      § 32.09(6)(e).          And    if     those     damages       do     not

adequately      capture      the   property      owner's    actual      damages,        the

statute does not preclude consideration or utilization of other

measures of damages because "the compensation to be paid by the

condemnor" is "without restriction because of enumeration" under

§ 32.09(6g).

                       II.   A THREAT TO PRIVATE PROPERTY

       ¶37   The      majority's     "poor     fit"      rationale        is    not    the

majority's only error.             As explained in the prior section, the

majority     misapplies        legal      terms     of     art     in     Wis.        Stat.

§ 32.09(6g).          Properly understood, those terms pose no barrier

to Backus' argument, as even Waukesha County concedes.                                More
fundamentally,         the   majority's    misunderstanding          of    fundamental

property     law      principles     endangers      private      property        rights.

Taking the majority's reasoning to its logical conclusion, there

has not even been a taking in this case.

       ¶38   First, the majority states the word "remainder" ("as

contrasted with 'whole property'") means "[t]hat which remains

when a part has been taken away, used, or otherwise dealt with;


       The majority relegates the language to a footnote and
       11

never analyzes it. Id., ¶18 n.10.

                                          11
                                                                       No.     2020AP307.rgb


the rest," or "the remaining part or fragment of something."12

The majority then claims, "a TLE takes land only for temporary

use; all portions of the land remain under the property owner's

control upon the TLE's termination. . . .                      Without a continuing

division or severance of land, what 'remainder' is there to

value?"13         The majority seems to suggest Waukesha County did not

take any property at all, in which case, no compensation is due;

however,      the    majority       acknowledges       the    taking      of    a    TLE   is

compensable.          With   such     conflicting       statements,        the      majority

only    compounds      the    confusion       spawned     by   its       opinion.          See

generally Zinn v. State, 112 Wis. 2d 417, 427–28, 334 N.W.2d 67

(1983) ("[I]t would violate the constitutional mandate of the

just compensation clauses of the Wisconsin and United States

Constitutions         to     hold     that        a   temporary      taking         is     not

compensable.").

       ¶39    The majority's error in this regard stems from its

failure       to     consider       the   temporal       component        of     property.

Although the TLE eventually expired, its expiration does not
restore the temporal interest taken.                    A taking occurs whenever

"government         action   directly     interferes         with   or    substantially

disturbs the owner's use and enjoyment of the property."                                 Bros.

v. United States, 594 F.2d 740, 741–42 (9th Cir. 1979) (citation

omitted); see also Pumpelly v. Green Bay & Miss. Canal Co., 80

U.S. 166, 179 (1871) ("[T]here are [nu]merous authorities to


       Id., ¶15 (quoting Remainder, Oxford English Dictionary
       12

(edition and year not provided)).
       13   Id.

                                             12
                                                               No.     2020AP307.rgb


sustain the doctrine that a serious interruption to the common

and necessary use of property may be . . . equivalent to the

taking of it, and that under the constitutional provisions it is

not   necessary   that   the    land    should    be      absolutely     taken.").

Although the government's interference or disturbance of private

property may end at some point, it is nonetheless a compensable

taking.

      ¶40   "The right to exclude is 'one of the most treasured'

rights of property ownership."          Cedar Point Nursery, 141 S. Ct.

at 2072 (quoting Loretto v. Teleprompter Manhattan CATV Corp.,

458 U.S. 419, 435 (1982)).        Even if the government's invasion of

Backus' land did not cause permanent or physical damage to his

property, the government's invasion is a taking for which Backus

must be compensated.          "According to Blackstone, the very idea

of property entails 'that sole and despotic dominion which one

man claims and exercises over the external things of the world,

in total exclusion of the right of any other individual in the

universe.'"       Id.    at    2072    (quoting       2   William    Blackstone,
Commentaries *2).       "[T]he right to exclude is 'universally held

to be a fundamental element of the property right,' and is 'one

of the most essential sticks in the bundle of rights that are

commonly    characterized     as property.'"          Id.   (quoting     Aetna    v.

United States, 444 U.S. 164, 176, 179–80 (1979)).

      ¶41   Backus   alleges    more    than     an    interference      with    his

right to exclude, however; he also claims the TLE adversely

affected the value of the remainder by creating a permanent
embankment——in the easement area——with damaged and dying trees

                                       13
                                                                       No.         2020AP307.rgb


on    his    property.          Backus    also    alleges    that     trees         and    other

vegetation were removed and not replaced.                           Nevertheless, the

majority asks, "[w]ithout a continuing division or severance of

land, what 'remainder' is there to value?"14                       The majority seems

to ignore Backus' complaint altogether.

       ¶42       The    majority       couples    its     faulty    understanding             of

"remainder"        with    its    equally       faulty    conception       of      "severance

damages," a phrase appearing nowhere in Wis. Stat. § 32.09(6g).

It    asserts          "[t]he    term      'remainder' . . .          is       particularly

informative as it denotes that the property has been divided or

severed in some way."15                The majority seems to think "severance"

means physical division or detachment.                    The majority is wrong.

       ¶43       Severance      damages    do    not     presuppose    the         government

permanently took a physical parcel of land.                         Severance damages

compensate a property owner whose interest in the land has been

taken——severed           from    the      remaining      interests        in       the     land,

resulting in a loss to the remainder's fair market value.                                  E.g.,

Narloch v. State Dep't of Transp., Div. of Highways, Div. II,
115    Wis. 2d 419,        422     n.2,    340    N.W.2d 542       (1983)       ("Severance

damage means the diminution in value of the remaining property

resulting from the taking."                (citation omitted)); Wis. JI——Civil

8102, at 1 (2008) ("Severance damages reduce the fair market

value       of    the     remaining       property       because     of        the       partial

taking."); see also United States v. Miller, 317 U.S. 369, 376

(1943)      (explaining         that     "severance      damages"     is       a     "somewhat

       14   Id.
       15   Id.

                                             14
                                                                      No.   2020AP307.rgb


loosely" used phrase and defining it to "include any element of

value arising out of the relation of the part taken to the

entire tract"        (emphasis added)); 26 Am. Jur. 2d Eminent Domain

§ 281    (updated    May    2022)    ("A     landowner      may      recover    as    just

compensation not only the fair market value of land actually

taken but also damages for injuries to the owner's remaining

lands, frequently called 'severance damages.'                        An award may be

made for any diminution in the value of the remainder as long as

those damages are directly caused by the taking itself.").                             "In

the case of an easement," "[s]everance damages," are calculated

by   "us[ing]       the    fair     market       value    of    the     entire       tract

immediately     before     and     immediately      after      the    taking."        Ala.

Elec. Coop., Inc. v. Jones, 574 So. 2d 734, 735 (Ala. 1990)

(citation omitted).

     ¶44    The     majority's       misconception        of      severance      damages

permeates     its    discussion       of     Wis.   Stat.      § 32.09(6).           That

subsection contains an illustrative list of damages a property

owner may seek in addition to the diminution in fair market
value.     The statute commands "giving effect" to "items of loss

or damages to the property" regardless of whether the statute

specifies them ("without restriction because of enumeration but

without duplication") provided the property owner proves them

("where shown to exist").              Despite this unambiguous language,

the majority treats the list as if it were exhaustive, and then

proclaims,    "those       items    [in    the    list]     contemplate        permanent

losses or involve damages from 'actual severance of land,' and



                                           15
                                                                            No.    2020AP307.rgb


thus would compensate for only limited aspects of a TLE."16                                  The

majority quotes the "actual severance of land" language in the

first       sentence      of      § 32.09(6)(e)        but    conveniently           does   not

address the very next sentence of the statute, which is not only

more expansive but expressly encompasses temporary invasions of

property:           "In        determining      severance        damages          under     this

paragraph, the condemner may consider damages which may arise

during construction of the public improvement, including damages

from    noise,      dirt,        temporary     interferences          with    vehicular       or

pedestrian access to property and limitations on use of the

property."          This         statutory    language        defeats       the    majority's

hyper-literal construction of "actual severance of land."                                    See

Brey v. State Farm Mut. Auto. Ins. Co., 2022 WI 7, ¶13, 400

Wis. 2d 417,           970        N.W.2d 1          (rejecting        a      "hyper-literal

approach").

       ¶45       Contrary to the majority's atextual conclusion that

the     statute      is      a    "poor      fit"     for    anything        but     permanent

easements, the statutory language expressly grants compensation
for "temporary interferences" with access to property, which is

precisely (at least in part) the taking for which Backus seeks

to be compensated.               The majority's failure to address the second

sentence——containing               the    non-exhaustive          list        of      possible

damages——shows the lengths to which the majority will go in

order to justify its results-oriented decision in this case.

Backus      is    statutorily        entitled        to     present       evidence     of   the

damages he sustained as a result of the TLE, and to recover them

       16   Id., ¶18 (quoting Wis. Stat. § 32.09(6)(e)).

                                               16
                                                                                  No.    2020AP307.rgb


if "shown to exist."                 Wis. Stat. § 32.09(6g).                        The majority

instead removes this statutory compensation for takings in the

form of TLEs.

       ¶46    If the majority were correct, its logic would seem to

foreclose Wis. Stat. § 32.09(6g)'s application not only to TLEs

but    to     many     permanent         easements         as    well.             Few        easements

literally         "sever"     land       in     a    literal         and      physical            sense;

nevertheless,          the    United       States       Constitution               requires          just

compensation.           See, e.g., Cedar Point Nursery, 141 S. Ct. at

2074    (reasoning        that      "a    physical         appropriation            is        a   taking

whether it is permanent or temporary. . . .                                 [T]he duration of

an     appropriation . . .                bears        only          on      the         amount        of

compensation. . . .                 [A]fter         finding      a        taking        by    physical

invasion, [this court has] remanded the case to the lower court

to    determine        'whether      the       easement         taken       was     temporary         or

permanent,' in order to fix the compensation due"                                            (citations

omitted; quoted source omitted)).                       Section 32.09 was obviously

drafted      to    comply     with       the   constitutional              command           to   justly
compensate property owners whose interests in land are taken by

the government, however temporarily.                          See 260 N. 12th St., LLC

v.    State       of   Wis.   Dep't       of    Transp.,         2011       WI 103,           ¶44,    338

Wis. 2d 34, 808 N.W.2d 372 ("Wisconsin Stat. § 32.09 codifies

the    constitutional         requirement           that    a    property          owner          receive

just    compensation          for    the       taking      of     his       or     her       property.

Because § 32.09 is a statute intended to benefit an owner whose

property is taken against his or her will, we afford it liberal
construction."           (citations omitted)).                  The statute, after all,

                                                17
                                                                          No.       2020AP307.rgb


applies "[i]n all matters involving the determination of just

compensation in eminent domain proceedings[.]"                        § 32.09(intro.).

The majority's engrafting of a permanence prerequisite does not

comport with the Takings Clause and creates a situation not

contemplated by the statute's introduction:                        a just compensation

case in which the statute's rules will not be applied.

       ¶47     Logically, if Wis. Stat. § 32.09(6g) does not apply to

TLEs,       they    cannot    be    easements      within     the     meaning           of   the

statute.       And if they are not easements under § 32.09(6g), then

§ 32.09(6) must govern compensation for their taking.                                   Section

32.09(6) applies "[i]n the case of a partial taking of property

other than an easement" but the majority does not calculate

compensation         under    its    terms,       without    explaining              why.      Of

course, the calculation in this case would be no different than

under       § 32.09(6g),     so     the   majority    silently       deactivates             this

section of the statute too, ostensibly to avoid a "result" it

regards as "unreasonable."

                                    II.     CONCLUSION
       ¶48     The     majority          acknowledges,       as      it         must,        that

"[f]acially,         [Wis.   Stat.]       § 32.09(6g)       does    not     differentiate

between a TLE and a permanent easement, and thus both Backus and

the County maintain that the statute applies to all easements——

temporary and permanent alike."17                    Its entire analysis should

have        ended    there.           Instead,       the     majority               adopts    an

underdeveloped argument raised in an amicus brief submitted by

the     self-interested           DOT,    which     advocated       for         a     statutory

       17   Id., ¶13.

                                             18
                                                            No.   2020AP307.rgb


construction    benefitting    the    government    at     the    expense    of

property owners.      The result is a bad precedent, to which I

dissent.

    ¶49     I am authorized to state that Chief Justice ANNETTE

KINGSLAND   ZIEGLER   and   Justice    PATIENCE    DRAKE   ROGGENSACK       join

this dissent.




                                      19
    No.   2020AP307.rgb




1